United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, St. Clair, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1116
Issued: December 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 1, 2017 appellant, through counsel, filed a timely appeal from a March 2, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established more than two percent permanent
impairment of the left upper extremity, for which he previously received a schedule award.
FACTUAL HISTORY
On December 17, 2009 appellant, then a 58-year-old general manager, filed a traumatic
injury claim (Form CA-1) alleging that on December 4, 2009 he injured his lower back while
picking up a box of meat while in the performance of duty. He stopped work on
December 17, 2009. OWCP accepted the claim for cervical radiculitis, thoracic and lumbar
sprains, and shoulder pain. It paid appellant wage-loss compensation and medical benefits on the
supplemental rolls from February 1, 2010 to August 27, 2011, and on the periodic rolls
commencing August 28, 2011. Appellant returned to a modified job on August 30, 2013.
On May 1, 2013 appellant filed a claim for a schedule award (Form CA-7).
OWCP subsequently received a June 17, 2011 report from Dr. Michael C. Chabot, a
treating Board-certified orthopedic surgeon, in support of appellant’s claim for a schedule award.
Using the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment3 (A.M.A., Guides) and The Guides Newsletter July/August 2009 edition,
Dr. Chabot opined that appellant had 10 percent whole person permanent impairment. He based
his impairment rating on a diagnosis of radiculopathy, which he related would result in 9 to 14
percent impairment under Table 17-2, pp. 564 and 565.
By decision dated July 9, 2013, OWCP denied appellant’s claim for a schedule award. It
found that he failed to establish a permanent impairment of a scheduled member due to his
accepted employment injury.
In a letter dated July 15, 2013, counsel requested a telephonic hearing before an OWCP
hearing representative. By letter dated November 11, 2013, he requested that the hearing request
be dismissed as appellant was requesting reconsideration.
On November 13, 2013 counsel requested reconsideration of the July 9, 2013 decision
denying his request for a schedule award.
Counsel subsequently submitted a May 22, 2013 impairment rating by Dr. Neil Allen, a
Board-certified neurologist and internist, in support of his request. Dr. Allen provided
examination findings and reviewed x-ray interpretations and magnetic resonance imaging scans.
He noted diagnoses of lumbar and thoracic strains and brachial radiculitis, or neuritis. Based on
the A.M.A., Guides and The Guides Newsletter July/August 2009 edition, Dr. Allen opined that
appellant had 18 percent left upper extremity motor impairment. Using Table 16-11, p. 533 and
Table 1, p. 4 of The Guides Newsletter he opined that appellant had five percent upper extremity
impairment due to his C6 condition and five percent upper extremity impairment due to his C7
condition. Referencing Table 17-6, p. 575 Dr. Allen assigned a grade modifier of 2 for
3

A.M.A., Guides (6th ed. 2009).

2

functional history based on a Pain Disability Questionnaire (PDQ) score of 100. He assigned a
grade modifier of 2 for clinical studies using Table 17-9, p. 581. Next, Dr. Allen determined that
appellant had four percent left upper extremity permanent impairment from his L5 conditions.
He applied a grade modifier of 2 for functional history and clinical studies for C6-7 conditions
using Table 17-6, p. 575 and Table 17-9, p. 581.
In a November 12, 2013 report, an OWCP medical adviser determined that appellant had
two percent left upper extremity permanent impairment. He observed that examination findings
by Dr. Allen and Dr. Chabot were dissimilar. The medical adviser opted to use Dr. Chabot’s
findings as he was an orthopedic surgeon and had treated appellant for many months. He
assigned a grade 1 diagnosis for mild sensory C6 deficit on the left using proposed Table 1 of
The Guides Newsletter. Referencing Table 15-7, p. 406 the medical adviser assigned a grade
modifier of 2 for functional history based on a PDQ score of 100 and pain with normal activity.
He referenced Table 15-8, p. 408 for physical examination findings as clinical studies were
inapplicable using Table 17-9, p. 581. Using the net adjustment formula, the medical adviser
found a +1 adjustment, which resulted in two percent left upper extremity permanent
impairment. He found July 18, 2013 as the date of maximum medical improvement.
By decision dated November 25, 2013, OWCP granted appellant a schedule award for
two percent permanent impairment of his left upper extremity.
In a letter dated December 6, 2013, received by OWCP on December 6, 2013, counsel
requested a telephonic hearing before an OWCP hearing representative, which was held on
June 17, 2014.
Appellant retired
January 28, 2014.

on

disability

from

the

employing

establishment

effective

By decision dated September 9, 2014, the hearing representative set aside the
December 25, 2013 decision and remanded the case for referral to a second opinion physician to
obtain an updated physical evaluation of appellant’s permanent impairment. He found that it
was improper for the medical adviser to accord more weight to Dr. Chabot’s findings and reject
the findings made by Dr. Allen. The hearing representative also found that the medical adviser
failed to offer any opinion as to whether Dr. Allen’s impairment rating was in accordance with
the A.M.A., Guides.
On October 7, 2015 OWCP referred appellant for second opinion evaluation with
Dr. Richard T. Katz, a Board-certified physiatrist, for an updated assessment of appellant’s
permanent impairment. It provided a statement of accepted facts (SOAF), a list of questions, and
the case record for his review and comment.
In an October 19, 2015 report, Dr. Katz determined appellant had zero percent permanent
impairment due to his accepted spinal conditions. He noted that The Guides Newsletter was used
to rate spinal impairment. Based on no reliable loss of sensation, strength, or reflex in the
cervical or lumbar spine, Dr. Katz found no evidence supporting a cervical or lumbar nerve root
impairment. He further observed that appellant had no positive impairment or sensory deficits

3

supporting thoracic radiculopathy. Next, Dr. Katz found zero percent shoulder impairment based
on a normal shoulder examination with no pain and normal range of motion.
In a February 29, 2016 report, an OWCP medical adviser reviewed the medical evidence
and found zero percent left upper extremity permanent impairment. Using Table 15-5, p. 401, he
assigned a class 0 based on nonspecific shoulder pain, full range of motion, and negative
impingement tests. Next, the medical adviser assigned a class 0 for appellant’s cervical
radiculopathy using Table 17-2, p. 564 based on the lack of objective findings, full cervical range
of motion and no upper extremity sensory or motor deficits. Using Table 17-3, p. 567, he
assigned a class 0 for the accepted thoracic strain due to the lack of objective findings.
On March 7, 2016 OWCP requested clarification from OWCP’s medical adviser
regarding how he arrived at his impairment determination.
In an April 15, 2016, OWCP’s medical adviser responded to OWCP’s request for
clarification and noted his agreement with Dr. Katz’ impairment determination.
By decision dated June 30, 2016, OWCP denied modification of the December 2, 2014
schedule award determination as it found that appellant was not entitled to “an additional
schedule award” (Emphasis in the original) for his left upper extremity.
In a letter dated July 8, 2016, received by OWCP on July 12, 2016, counsel requested a
telephonic hearing before an OWCP hearing representative, which was held on January 25, 2017.
By decision dated March 2, 2017, the hearing representative affirmed the June 22, 2016
decision denying appellant’s claim for an additional schedule award for permanent impairment
of the left upper extremity.4
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the Director of OWCP.5 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.6 FECA however does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires

4

The hearing representative also affirmed a June 22, 2016 decision denying appellant’s claim for an additional
schedule award for the right upper extremity under OWCP File No. xxxxxx766. The Board notes that it only has
jurisdiction to adjudicate the left upper extremity impairment under OWCP File No. xxxxxx238, as counsel only
referenced the current file number on the AB-1 form in filing this appeal. See 20 C.F.R. § 501.3.
5

Id. at §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).

4

5 U.S.C.

the use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.9
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine.10 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.11
The A.M.A., Guides for decades has offered an alternative approach to rating spinal
nerve impairments.12 OWCP has adopted this approach for rating impairment of the upper or
lower extremities caused by a spinal injury, as provided in section 3.700 of its procedures, which
memorializes proposed tables outlined in a July/August 2009 The Guides Newsletter.13
Specifically, OWCP will address upper extremity impairment originating in the spine through
Table 15-14.14

7

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id. at Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6(a)
(February 2013).
9

Isidoro Rivera, 12 ECAB 348 (1961).

10

Pamela J. Darling, 49 ECAB 286 (1998).

11

Thomas J. Engelhart, 50 ECAB 319 (1999).

12

Rozella L. Skinner, 37 ECAB 398 (1986).

13

FECA Transmittal No. 10-0004 (issued January 9, 2010); supra note 8 at Chapter 3.700, Exhibit 1, note 5
(January 2010); The Guides Newsletter is included as Exhibit 4.
14

Supra note 3 at 425.

5

ANALYSIS
The issue on appeal is whether appellant has met his burden of proof to establish more
than two percent permanent impairment of his left upper extremity for which he received a
schedule award. The Board finds that the medical evidence of record does not establish
entitlement to any additional impairment of the left upper extremity beyond the two percent he
was previously awarded.
On May 1, 2013 appellant filed a schedule award claim and submitted a June 17, 2011
report by Dr. Chabot, who concluded that appellant had 10 percent whole person impairment
using Tables 17-2, pp 564 and 565 and Table 17-7, p. 576. Dr. Chabot’s opinion is of
diminished probative value as he provided a whole person permanent impairment rating, which
is not permitted under FECA.15
Appellant subsequently submitted a report by Dr. Allen who concluded that appellant had
18 percent upper extremity motor impairment using The Guides Newsletter. Dr. Allen’s opinion
was found to be of limited probative value as his May 22, 2013 report provided findings
inconsistent with the rest of the medical evidence of record. Appellant was however granted a
schedule award for two percent permanent impairment of the left upper extremity, based upon
OWCP’s medical adviser’s review of the reports from Dr. Chabot and Dr. Allen.
Thereafter, an OWCP hearing representative referred appellant for a second opinion
evaluation due to the markedly different examination findings observed by Dr. Allen and
Dr. Chabot.
As instructed by OWCP’s hearing representative, OWCP obtained a second opinion from
Dr. Katz, who rated appellant under the A.M.A., Guides and using The Guides Newsletter
determined that appellant had zero percent permanent impairment due to the accepted spinal
conditions. He found no evidence supporting a cervical or lumbar nerve root impairment due to
the lack of any reliable loss of sensation, strength, or reflex in the cervical or lumbar spine.
Dr. Katz further observed that there was no positive impairment or sensory deficits supporting
thoracic radiculopathy. Next, he found zero percent shoulder impairment based on a normal
shoulder examination with no pain and normal range of motion.
OWCP referred Dr. Katz’ opinion to a new OWCP medical adviser, who found zero
percent left upper extremity permanent impairment. Using Table 15-5, p. 401, the medical
adviser assigned a class 0 based on nonspecific shoulder pain, full range of motion, and negative
impingement tests. Next, he assigned a class 0 for appellant’s cervical radiculopathy using Table
17-2, p. 564, based on the lack of objective findings, full cervical range of motion, and no upper
extremity sensory or motor deficits. Using Table 17-3, p. 567, the medical adviser assigned a
class 0 for the accepted thoracic strain due to the lack of objective findings. On April 15, 2016
he noted his agreement with Dr. Katz’ impairment determination.

15

A.L., Docket No. 08-1730 (issued March 16, 2009); Marilyn S. Freeland, 57 ECAB 607 (2006).

6

The Board finds that that OWCP properly accorded the weight of the evidence to the
impairment rating made by Dr. Katz and concurred in by OWCP’s medical adviser.16 Dr. Katz’
opinion was based on a SOAF and the complete medical record. He provided a detailed
impairment rating, utilizing the appropriate portions of the A.M.A., Guides and The Guides
Newsletter. Dr. Katz described how objective clinical and electrodiagnostic findings warranted
the specified percentage of impairment.17
There is no probative medical evidence of record demonstrating that appellant sustained
more than two percent permanent impairment of his left upper extremity due to the accepted
conditions. Thus, the Board finds that he has not met his burden of proof.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than two percent permanent impairment of
his left upper extremity, for which he previously received a schedule award.

16

See D.M., Docket No. 13-2073 (issued March 18, 2014).

17

D.P., Docket No. 16-1550 (issued May 5, 2017).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 2, 2017 is affirmed.
Issued: December 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

